               Case 6:19-bk-04641-CCJ       Doc 25     Filed 10/07/19     Page 1 of 2



                                       ORDERED.

         Dated: October 07, 2019




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

In re:                                                           CASE NO: 6:19-bk-04641-CCJ
                                                                 CHAPTER 7
ALEXIS IDILIO CAMACHO,

      Debtor
_________________________________________/

                    AGREED ORDER GRANTING SUNTRUST BANK’S
                  MOTION FOR RELIEF FROM THE AUTOMATIC STAY
                         (Re: 146 Harlon Court, Raeford, NC 28376)
                   (Cancels Hearing Scheduled for October 16, 2019 at 1:45 PM)

          THIS CASE came on for consideration of the Motion for Relief from the Automatic Stay

(Doc. 14) filed by SunTrust Bank (the “Motion”), its successors and assigns and Trustee’s

Response (Doc. 18). SunTrust Bank and the Trustee having agreed to the entry of this order, and

the Court being otherwise duly advised in the premises, it is:

          ORDERED:

          1.     The Motion (Doc. 14) is GRANTED subject to the following provisions:

          2.     The automatic stay arising by reason of 11 U.S.C. § 362 of the Bankruptcy Code

is terminated effective one hundred twenty (120) days from the date of this order to allow the

Trustee to sell the subject Property as to Secured Creditor, its successors and assign’s interest in



B&S File No. 19-F01481                        1 of 2
            Case 6:19-bk-04641-CCJ          Doc 25     Filed 10/07/19     Page 2 of 2



the real property located at 146 Harlon Court, Raeford, NC 28376 (the “Property”), which is

legally described as:

       Westgate_ Being all of Lot 360, in a subdivision known as The Oaks at
       Section 2, according to a plat of the same being duly recorded in Plat Cabinet
       3, Slide 3-38, Map 5, Hoke County Registry, North Carolina.

       3.      The automatic stay is modified for the sole purpose of allowing the Secured

Creditor, its successors and assigns, to complete in rem relief, to take any and all steps necessary

to exercise any rights it may have in the property, to gain possession of the property, and to have

in rem relief in accordance with non-bankruptcy law. Secured Creditor, its successors and

assigns, does not have in personam relief against the Debtor.

       4.      Any communication by Secured Creditor, its successors and/or assigns, in

connection with proceeding against the Property including, but not limited to, notices required by

state law and communications to offer and provide information with regard to a potential

forbearance agreement, loan modification, refinance agreement, loss mitigation agreement or

other loan workout, may be sent directly to the Debtor.

       5.      Relief from the automatic stay is effective one hundred twenty (120) days from

the date of this Order. Upon termination of the one hundred twenty (120) day period, the

automatic stay will terminate without need for further court order or hearing.

       6.      The hearing scheduled for October 16, 2019 at 1:45 P.M. on Secured Creditor’s

Motion for Relief from the Automatic Stay (Doc. 14) is cancelled.


Attorney Patrick Hruby is directed to serve a copy of this order on interested parties who are
non-CM/ECF users and file a proof of service within 3 days of entry of the order.




B&S File No. 19-F01481                        2 of 2
